DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the suspension, but two different suspensions are named in the parent claim. Therefore it is unclear which suspension is being referenced. For the sake of the application of prior art, the suspension refenced will be interpreted as the suspension with the binder, matrix, and solvent. Clarification is still required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 9, 11, 14, and 16-17 are rejected under 35 U.S.C. 103 over Preis et al. (previously cited) in view of Janßen et al. (previously cited) as evidenced by Bühler (previously cited), Halder et al. (previously cited), and the MCC reference (previously cited).
 Preis et al. detail an orodispersible film envisioned for administering pharmaceutical actives (see abstract and page 22 first column first paragraph). More specifically, they detail the production of an orodispersible film base from a mixture of 2 wt% methyl cellulose (binder) in water to which is added 10 wt% crosslinked polyvinylpyrrolidone (matrix material) and 3 wt% glycerol that is cast onto a neutral support and dried (see page 23 second column last partial paragraph-page 24 first column first partial paragraph and table 2 sample S5; instant claims 6 and 17). Crosslinked polyvinyl pyrrolidone is insoluble in water and ethanol, thus it qualifies as the instant matrix material (Bühler page 143-144). The methyl cellulose is water soluble making it qualify as the instant binder (see page 23 second column third full paragraph; Halder et al. page 9 lines 11-14 and page 10 line 26). The ratio of solvent to total film suspension is 0.85 (see instant claim 11). The ratio of binder to binder + matrix material is 0.17 (see instant claim 1). Preis et al. teach that a puncture strength in excess of 0.08 N/mm2 is desirable and that of sample S5 is 0.24 N/mm2 (see page 29 first column last partial paragraph and table 6). Example S6 is produced from an aqueous suspension that has methyl cellulose at 2 wt% and microcrystalline cellulose at 10 wt% (see table 2; instant claim 7). Microcrystalline cellulose is insoluble in water and ethanol; thus it qualifies as the instant matrix material while methyl cellulose is the binder (see the MCC reference). The puncture strength of S6 is 0.22 N/mm2, making its mechanical properties within the range indicated to be desirable. (see table 6). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Preis et al., as is their claimed ratio, therefore their films have porosity according to the instant invention (see instant claim 1). A coating of pharmaceutical active is not taught to be coated on top of the film.
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed. This method is described as an improvement over conventional production methods by reducing stress to the drug as well as material loss (see abstract). More specifically, they detail the production of an orodispersible film base from a suspension (see page 819 first column last partial paragraph-second column first partial paragraph). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). Subsequently, model drugs were separately dissolved or suspended in an ethanol solution of hydroxypropyl cellulose and rolled onto the surface of the film (see page 819 second column first paragraph-end of column and page 820 second column third-fourth full paragraphs; instant claim 6).  Four coating passes are made where the final coating density for an embodiment with a water-soluble drug is 0.18 mg/cm2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample; instant claim 16). These tiered layers can also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). 
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to produce the films of Preis et al. with a pharmaceutical coating via the method of Janßen et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., low drug stress and material loss). Here the surface coating technique of Janßen et al. is taught to protect the drug and the film of Preis et al. is envisioned for delivering a pharmaceutical. The pores of the drug-free base film of Preis et al. would be loaded with some non-zero amount of drug that is applied from the coating procedure of Janßen et al., as occurs for the instantly exemplified product made in much the same way. Therefore claims 1, 5-7, 9, 11, 14, and 16-17 are obvious over Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference as applied to claims 1, 5-7, 9, 11, 14, and 16-17 above, and further in view of Yang et al. (WO 2006/031209 - previously cited).
Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference render obvious the limitations of instant claim 1. The direction of the heat source relative to the film support in the heated oven is not explicitly detailed.
Yang et al. teach the production of a rapidly dissolving film by casting a liquid preparation onto a support and drying the preparation (see abstract, page 5 lines 30-33, page 13 lines 23-27, page 45 lines 18-32 and page 47 lines 8-27). The drying process is taught to reduce rippling that is known to occur with conventional drying methods (see page 10 line 2-page 11 line 8). Yang et al. direct the drying heat to the bottom of the support with no air flow on top or from both the bottom and top simultaneously and in a controlled fashion to address this issue (see page 10 line 2-page 11 line 8).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to apply the drying technique of Yang et al. to the zoned heating regimen of Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Therefore claims 2 and 3 are obvious over Preis et al. in view of Janßen et al. and Yang et al. as evidenced by Bühler, Halder et al., and the MCC reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference as applied to claims 1, 5-7, 9,11, 14, and 16-17 above, and further in view of Bühler.
Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference render obvious the limitations of instant claim 1. The commercial water insoluble crospovidone, Kollidon® CL-M, Preis et al. employ has a volume average diameter of 3-10 m (see page 23 second column third full paragraph and Bühler table 3.5). A claimed particle size is not explicitly taught by Janßen et al. 
Bühler detail a small set of water insoluble varieties of the crospovidone under the Kollidon® CL category that have varying particle sizes (see page 147). The volume average diameter for these varieties in this category is 90-130 m for Kollidon® CL, 20-40 m for Kollidon® CL-F, and 10-300m for Kollidon® CL-SF (see page 147).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to exchange the crospovidone described as Kollidon® CL, Kollidon® CL-F, or Kollidon® CL-SF for the Kollidon® CL-M in the film of Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference. This choice would have been obvious as the simple substitution of one known element for another. The resulting particle sizes for this matrix material meet or overlap with the insntaly claimed ranges, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05).  Therefore claim 8 is obvious over Preis et al. in view of Janßen et al. and Bühler as evidenced by Bühler, Halder et al., and the MCC reference.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference as applied to claims 1, 5-7, 9, 11, 14, and 16-17 above, and further in view of (Spencer et al. US PGPub No. 2008/0003267).
Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference render obvious the limitations of instant claim 1. While dry thicknesses of about 60 to 100 m are taught for the pharmaceutical delivering film, an instantly claimed thickness is not explicitly taught (see Preis et al. table 6 samples S5 and S6). 
Spencer et al. teach an oral film for the delivery of a pharmaceutical active (see abstract). As an edible film, they teach its (dry) thickness to preferably be less than 250 m (see paragraph 36). 
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference with a thickness as taught by Spencer et al. This modification would have been obvious because both Preis et al. and Spencer et al. prepare edible films for the delivery of pharmaceutical actives. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. This range overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Therefore claim 12 is obvious over Preis et al. in view of Janßen et al. and Spencer et al. as evidenced by Bühler, Halder et al., and the MCC reference.

Claims 1-2, 7, 9-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US PGPub No. 2005/0184427 – henceforth Yang B) in view of Yang et al.
Yang B teaches the production of an orodispersible film made from 17 g of a 30 wt% aqueous suspension of ethyl cellulose combined with 0.4 g of peppermint oil (pharmaceutically active ingredient), 0.7 g surfactant, and 1 g hydroxypropyl cellulose (see paragraphs 155-156, 163, 169-172, formulation J; instant claim 17).  Ethyl cellulose (matrix) is water insoluble while hydroxypropyl cellulose (binder) is water soluble (see paragraph 84; instant claims 7 and 9). The ratio of binder to the combination of binder and matrix is 0.16 (see instant claim 1). Yang B teach that films with only water-soluble polymer rapidly dissolve on the tongue while those that combine water soluble and water insoluble polymers permit a controlled degradation time (see paragraphs 168-169). This implies that the ratio of water insoluble polymer to water soluble polymer is a result effective variable and therefore its optimization would have been routine to the artisan to ordinary skill (see instant claim 10). Yang B teaches that the film components are combined into a uniform mixture, cast onto a neutral support, and dried from below via the application of heat (see paragraphs 163; instant claims 1-2). The drying temperature is exemplified at 99⁰C and is preferably less than 80⁰C (see paragraph 149 and 163). This range overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05; instant claim 14). The ratio of solvent to matrix, solvent, and binder is 0.66 (see instant claim 11). The dried thickness of the films are taught to range from 3 to 250 m (see paragraph 153). This range also overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by the film embodiment of Yang B as is their claimed ratio; therefore it has porosity according to the instant invention (see instant claims 1, 12, and 17). The presence of a pharmaceutical active ingredient in an additional layer application is not recited.
Yang et al. teach the production of an orodispersible film that may be composed of cellulose derivatives (see abstract, page 5 lines 30-33, and page 45 lines 18-32). The film ingredients are combined along with a solvent to form a suspension, cast onto a neutral support and dried (see page 13 lines 23-27 and page 47 lines 8-27). They further teach that it may be desirable to cast the film as a single layer or as multiple layers of the same composition, where an additional layer is cast onto an already made film (see page 39 lines 5-12).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Yang B as a two-layer film based upon Yang et al. This choice would have been obvious because Yang et al. detail that such a configuration was recognized as desirable. Since a single layer film as taught by Yang B would have pores, the application of a second layer in the two-layer embodiment suggested by Yang et al. would yield some of the second layer in the pores of the first layer, including some of the peppermint oil (see instant claim 1).  The hydroxypropyl cellulose of the second layer would then qualify as the instantly recited stabilizer (see instant claim 15). Therefore claims 1-2, 7, 9-12, 14-15, and 17 are obvious over Yang B in view of Yang et al.


Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 102 and those under 35 USC 103 over Janßen et al. alone or in view others and over Krekeler et al. in view of others are hereby withdrawn. The arguments against Preis et aI. in view of others are not persuasive. In light of the amendment to the claims, new ground of rejections are detailed to address the newly claimed embodiments.
The applicant’s remarks concerning the rejections over Preis et al. in view of others were addressed in the Advisory Action dated November 2, 2022.


Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615